Citation Nr: 1733158	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 13-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a lumbar spine disability. 

2. Entitlement to a rating in excess of 10 percent for a right knee disability.


REMAND

The appellant is a veteran (the Veteran) who had active duty service from September 1972 to September 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 21, 2017, Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a June 2010 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In a June 2016 decision, the Board denied ratings in excess of 10 percent for the service-connected lumbar spine disability and right knee disability. The Board also denied entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). The Veteran appealed the Board's decision to the Veterans Court. In an April 2017 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision in part, and remanded the rating issues back to the Board for additional development consistent with the Joint Motion. The parties agreed that the Board's denial of entitlement to TDIU should not be disturbed. 

As reflected in the Joint Motion, the parties agreed that the May 2010 VA medical examination regarding the service-connected lumbar spine and right knee conditions were inadequate. 

With respect to the right knee, the examiner opined that "[a]dditional limitation, due to FLARE-UPS, cannot be determined without resorting to mere speculation." The parties agreed that the examiner's bare conclusion, without more explanation, is not compliant with the holding in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

In Jones, the Veterans Court held that in cases involving a speculative medical opinion, it must be clear on the record that the examiner's inability to opine on issues of medical matters was arrived at after all due diligence in seeking relevant information that may have a bearing on the requested opinion. 

The parties agreed that the May 2010 examiner did not adequately explain why any additional limitation during flare-ups could not be determined "without resorting to mere speculation." Nor did he indicate whether further testing or additional information might help in rendering an opinion. Consequently, the parties agreed that it is unclear whether the May 2010 examiner's conclusion signaled the need for additional information or that he had exhausted the limits of current medical knowledge as to this issue. 

With respect to the lumbar spine, the parties agreed that the May 2010 VA examiner reported that flare ups would occur when sitting for more than 1.5 hours, walking for 50 yards, or standing for 10 minutes, but provided no opinion on the Veteran's functional limitations during flare-ups of his lumbar spine disability. 

The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

As the parties to the Joint Motion have found the medical evidence currently of record to be inadequate, the Board finds that a remand is necessary to obtain supplemental opinions on these issues. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who conducted the May 2010 examination of the Veteran's low back and right knee. 

The examiner is directed to review the question posed regarding additional limitation of motion due to flare ups of the right knee disability. The examiner is asked to offer an opinion as to whether there is additional limitation of motion during flare ups and, if so, what additional degree of motion is lost. 

The examiner is also asked to provide an opinion as to the type and degree of functional limitations during flare-ups of the Veteran's lumbar spine disability. 

If the May 2010 examiner is not available, or if the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. The claims folder must be made available to and reviewed by the individual designated to provide the opinion. 

The examination report(s) should include all findings necessary to establish a rating for the right knee and lumbar spine disabilities. These findings should not only include a description of additional limitation of motion during flare ups of the right knee disability, and a description of functional limitations during flare ups of the lumbar spine disability, but should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Readjudicate the remanded claims. If either benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


